   Case 19-10009-SMT   Doc 28    Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                                 Document Page 1 of 9

The document below is hereby signed.

Signed: July 5, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    DWAIN W. TATE,                        )     Case No. 19-00237
                                          )
                       Debtor.            )     (Chapter 13)
                                          )
                                          )
    DWAIN W. TATE,                        )
                                          )
                       Plaintiff,         )
                                          )
               v.                         )     Adversary Proceeding No.
                                          )     19-10009
    FAIRFAX VILLAGE I                     )
    CONDOMINIUM, et. al.,                 )     Not for publication in
                                          )     West’s Bankruptcy Reporter.
                       Defendants.        )

          MEMORANDUM DECISION AND ORDER RE MOTION TO DISMISS AND
         DIRECTING PLAINTIFF TO PROVIDE A MORE DEFINITE STATEMENT

         The defendants in this adversary proceeding have filed a

    Motion to Dismiss (Dkt. No. 19) the amended complaint (Dkt. No.

    7) in this adversary proceeding.          In the Motion to Dismiss, the

    defendants argue that dismissal is appropriate under Fed. R. Civ.

    P. 12(b)(1) or 12(b)(6), made applicable under F. R. Bankr. P.

    7012.   For the following reasons, the court will direct the

    plaintiff to file a further amended complaint providing a more
Case 19-10009-SMT   Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32    Desc Main
                             Document Page 2 of 9


definitive statement of the basis of his claim before ruling on

the Motion to Dismiss.

                                       I

      The chief facts are not in dispute.          The plaintiff, Dwain W.

Tate (“Tate”), is the son of Annetta M. Tate (“Ms. Tate”), who

owned 3939 Pennsylvania Ave. SE, Unit 201, Washington, DC 20020

(the “Property”).     After Ms. Tate passed away, Tate became the

personal representative of her estate on May 25, 2007.                  The

estate case was closed on May 26, 2010, with probate remaining

uncompleted.    After his mother’s death, Tate continued to make

the payments on the monthly mortgage and condominium fees, but

Ms. Tate remained the “named owner” according to the deed on file

with the Recorder of Deeds and the Office of Tax and Revenue tax

records.   Tate eventually fell delinquent on the payment of the

condominium fees owed to Fairfax Village I Condominium with

regard to the Property.        Consequently, on March 8, 2019, Fairfax

Village I Condominium filed and served a notice of foreclosure

addressed to Ms. Tate on the Property.           The foreclosure sale was

set for April 11, 2019.        On April 10, 2019, the plaintiff filed a

voluntary petition under Chapter 13 of the Bankruptcy Code,

commencing Case No. 19-00237, in which this adversary proceeding

is pursued.    The foreclosure sale proceeded on April 11, 2019,

and on April 14, 2019, Tate commenced this adversary proceeding,

in which he seeks (1) declaratory relief that he has equitable


                                       2
Case 19-10009-SMT   Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                             Document Page 3 of 9


title to the Property, and (2) a finding that the foreclosure

sale constituted a willful violation of the automatic stay of 11

U.S.C. § 362(a).

                                      II

      The defendants’ Motion to Dismiss seeks dismissal on two

grounds.    First, the defendants contend that dismissal is

appropriate under Fed. R. Civ. P. 12(b)(1) because Tate lacks

standing because he does not have an equitable interest in the

Property, and thus the court lacks subject matter jurisdiction.

Second, the defendants argue that whatever interest Tate has in

the Property is not included in the bankruptcy estate, with the

result that the automatic stay did not apply to the Property.

Accordingly, they argue, Tate’s amended complaint fails to state

a claim, and dismissal is appropriate under Fed. R. Civ. P.

12(b)(6).   The court addresses these arguments in turn.

                                       A

      The Motion to Dismiss claims that Ms. Tate died intestate,

and characterizes Tate as currently having only a “hope or

expectation of obtaining title to the Subject Property,” which,

they contend, is insufficient to constitute an interest in the

Property due to the various prerequisites to inheritance that

remain unsatisfied.     The defendants further argue that federal

bankruptcy law does not recognize a mere hope or expectation as

an equitable interest, and, therefore, that Tate lacks standing.


                                       3
Case 19-10009-SMT    Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32    Desc Main
                              Document Page 4 of 9


In support of this argument, the defendants analogize Tate’s

expectation that he will inherit the Property to a person’s

expectation that he may receive a bonus payment from his

employer, which would not constitute an equitable interest, or to

a person’s interest in the underlying assets held by a

corporation in which he holds shares, an interest that would also

be insufficient to become property of the bankruptcy estate.

      The Motion to Dismiss does not, however, address if or when,

under District of Columbia law, an heir’s anticipation of

inheriting a property is only a “hope or expectation.”                   Such an

analysis is important, because “[i]n general, unless a federal

interest requires a different result, state law governs the

determination of what legal or equitable interests a debtor holds

in property.”       In re McKeever,     550 B.R. 623, 637 (Bankr. N.D.

Ga. 2016) (citing Traveler’s Cas. & Sur. Co. of Am. v. Pac. Gas &

Elec. Co., 549 U.S. 443, 450-51 (2007)).            (The defendants

acknowledge the significance of state law elsewhere in their

Motion to Dismiss and Reply to Opposition to Motion to Dismiss

(Dkt. No. 21), both of which frequently appeal to District of

Columbia law regarding inheritance.)            Accordingly, whatever

interest Tate has in the Property is best determined by state

law, rather than by analogy.

      According to D.C. Code § 19–306, “[w]hen the intestate

leaves children and no other descendants, the surplus is divided


                                        4
Case 19-10009-SMT   Doc 28    Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                              Document Page 5 of 9


equally among them.”         In such a case, the heirs have “more than a

bare expectancy interest,” because upon the decedent’s death,

there is “no chance that a change in the laws of intestate

succession or creation of a will could change the outcome.”

Douglas v. Lyles, 841 A.2d 1, 5 (D.C. 2004).             District of

Columbia law distinguishes an heir, whose rights are fixed upon

the death of the decedent, from the hope that a person might have

to receive a bonus that one’s employer may decide to revoke.

      Further analysis of Douglas also demonstrates that an heir’s

undistributed inheritance is not merely a hope or expectation.

In Douglas, the D.C. Court of Appeals reversed summary judgment

in favor of the heirs of intestate decedents who had argued that

the appellant, with whom the heirs had contracted to sell a

house, could not seek specific performance of the contract to

sell the house from the heirs to the appellant.              The heirs

contended that specific performance was unavailable because they

had sought to sell not only their own interests in the home, but

the interest belonging to the estates of the intestate decedents,

which had not been parties to the sale.            The Court of Appeals

acknowledged that “the four intestate heirs did not hold legal

title to the entirety of the property when the contract was

signed.”   Id. at 3. Nevertheless, “the contract was not

unenforceable in equity simply because the shares of the property

held in [the decedents’] estates had not yet been distributed to


                                        5
Case 19-10009-SMT   Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                             Document Page 6 of 9


the appellees.”     Id. at 5.     Thus, to the extent that Tate is Ms.

Tate’s heir, his interest in the Property is greater than a mere

hope or expectation.

                                       B

      In the Motion to Dismiss, the defendants cite District of

Columbia law, and in particular D.C. Code § 20-105, which

provides that legal title does not pass to a decedent’s heirs,

but instead “to the personal representative, who shall hold the

legal title for administration and distribution of the estate.”

The defendants argue that because legal title does not pass

directly to heirs, Tate does not have an interest in the

Property, and, accordingly, no interest in the Property became

part of the bankruptcy estate when Tate filed his petition.

      This argument also fails.        D.C. Code § 20-105 pertains to

legal title.    Tate, however, has not alleged that he has legal

title, but only an equitable interest or title.             Moreover, the

purpose of D.C. Code § 20-105 is to “repeal the common law

procedures permitting private disposition of real property,” not

to otherwise alter the substantive rules governing inheritance

set forth in Title 19 of the D.C. Code.           See Richardson v. Green,

528 A.2d 429, 430-31, 434 (D.C. 1987) (“§ 20-105 vests title in

the personal representative and § 19-301 tells him how to

distribute the property”).        Accordingly, even after the passing

of D.C. Code § 20-105 as part of the District of Columbia Probate


                                       6
Case 19-10009-SMT   Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                             Document Page 7 of 9


Reform Act of 1980, D.C. Code §§ 20-101 et seq. (1981), heirs are

treated as having an equitable interest in the property of a

decedent’s estate.     See United States v. Wade, 992 F. Supp. 6, 11

(D.D.C. 1997) (finding that heirs had an equitable interest in

property that had belonged to intestate decedent and rejecting

argument that the heirs could not assert standing because D.C.

Code § 20-105 vested legal title in the personal representative).

      Bunch v. Hopkins Savs. Bank (In re Bunch), 249 B.R. 667

(Bankr. D.Md. 2000), is also informative.            While Bunch involved

Maryland law, “Maryland law, after which the Probate Reform Act

was modeled, ... is also instructive.”           Richardson, 528 A.2d at

436-37.   In Bunch, the court held that the debtor “held an

equitable interest in his mother’s property as the decedent’s

sole heir and sole beneficiary of her estate, which had vested in

him at the time of her death, well before the debtor filed

bankruptcy.”    Bunch, 249 B.R. at 670.         That the court did not

view Maryland’s similar probate regime as foreclosing the debtor

in Bunch from having an equitable interest in his mother’s

property suggests that a similar result is appropriate when

applying D.C. Code § 20-105.         Accordingly, D.C. Code § 20-105,

which pertains to legal title, should not be interpreted as

foreclosing Tate from having an equitable interest in his

mother’s estate that could become the property of the bankruptcy

estate.


                                       7
Case 19-10009-SMT   Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                             Document Page 8 of 9


                                      III

      The defendants’ Motion to Dismiss claims that Ms. Tate died

intestate, and Tate’s opposition (Dkt. No. 21) to the Motion to

Dismiss claims that Tate has an equitable interest in the

property as the “rightful” and “sole” heir of his mother.                As

explained above, under District of Columbia law, if Tate is Ms.

Tate’s heir, then he currently has an equitable interest in the

Property, which became the property of the estate under 11 U.S.C.

§ 541(a)(1) and subject to the automatic stay of 11 U.S.C. § 362

when Tate filed his petition.         This is so even if Tate has not

yet followed the necessary procedural steps to obtain legal title

to the Property.

      Nevertheless, Tate’s amended complaint fails to set forth

the basis for his claim to have an equitable interest in the

Property, whether as his mother’s heir or on other grounds, and

states only in a conclusory manner that Tate has such an

interest.   Without a more definite statement of the basis for the

plaintiff’s claim to have an equitable interest in the property,

the court cannot assess whether the amended complaint states a

claim upon which relief can be granted.           The court will therefore

grant Tate an additional amount of time to set forth such a basis

before ruling on the Motion to Dismiss.




                                       8
Case 19-10009-SMT                                                                   Doc 28   Filed 07/08/19 Entered 07/08/19 10:16:32   Desc Main
                                                                                             Document Page 9 of 9


                                                                                                       IV

                              For the foregoing reasons, it is

                              ORDERED that within 14 days after entry of this order, the

plaintiff shall file a further amended complaint containing a

more definite statement setting forth the basis upon which he

claims to have an equitable interest in the property, with any

answer or other response to the further amended complaint to be

filed within 14 days after the filing of that amended complaint.

                                                                                                                 [Signed and dated above.]

Copies to: Recipients of e-notifications of filings;

EJF Real Estate Services
David Hahn
Clarence Hutton
1428 U Street, NW
2nd Floor
Washington, DC 20009

Alex Cooper Auctioneers Inc.
4910 Massachusetts Ave., NW
#100
Washington, DC 20016




R:\Common\TeelSM\KLP\Tate 19-10019\Memo re MTD and More Definite Statement v3.wpd
                                                                                                       9
